UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- against - 20 Cr. 24 (JGR)

JAIME BAEZ-MEDINA ORDER

 

Defendant.

 

JOHN G. KOELTL, District Judge:

The defendant may reply by June 24, 2021, to the
Government’s June 8, 2021 submission, including the Government’s
reliance on the 2004 conviction.

SO ORDERED.
x .

Dated: New York, New York oN ( ( .

June 21, 2021 CQ Le] Cee

. John G. Koeltl
United States District Judge

 

“

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: (6 /2!/ 20 2\

 

 

 

 

 

 

 
